Case 17-32141-jal Doc 74 Filed 10/20/20 Entered 10/21/20 09:25:11 Page1of2

   

2200CT 20 PH EG

UNITED STATES BANKRUPTCY COURT
FOR THE
WESTERN DISTRICT OF KENTUCKY

IN RE: CHARLES LYONS

CASE NO. 17-32141
Debtor (s)

 

MOTION TO DISBURSE UNCLAIMED MONIES

It appearing that in the above-named case a dividend check in the amount of $1,446.66
made payable to Charles Lyons, claimant and debtor (“Claimant”), was unnegotiated by said
Claimant the Trustee having issued a stop payment on the unnegotiated dividend check, and the
Clerk having subsequently deposited the funds into the Registry Account for Unclaimed Monies
to be held in said account for the benefit of the Claimant,

The Claimant, Charles Lyons, now moves this Court to order the disbursement of said
funds held in the Registry Account for Unclaimed Monies, and in support of this Motion states:

The Dividends were not collected by the Claimant, Charles Lyons because when the
Trustee filed his report of Unclaimed funds, the Claimant had moved from 205 E Oak St.,
Louisville, KY 40203 and was unaware of the unclaimed funds. Claimant now seeks to recover
funds from the Court’s Registry. Claimant has submitted the required proof of identity and his
current address is 416 Pear Orchard Rd NW, Elizabethtown, KY 42701.

WHEREFORE, Claimant requests that the Court issue an order directing the Clerk to

make disbursement of said funds held in the Registry Account for Unclaimed Monies for the

benefit of the Claimant, Charles Lyons. “ LZ eZ,

Date: Z /L S627 Of gf
Charles Lyons, Claimant ~
416 Pear Orchard Rd NW,
Elizabethtown, KY 42701

(502) 418-4612
Case 17-32141-jal Doc 74 Filed 10/20/20 Entered 10/21/20 09:25:11 Page 2 of 2

UNITED STATES BANKRUPTCY COURT
FOR THE
WESTERN DISTRICT OF KENTUCKY

IN RE: CHARLES LYONS

CASE NO. 17-32141
Debtor (s)

 

CERTIFICATE OF MAILING

- tt .
| HEREBY CERTIFY that on this g ve day of Se )7&>2020, a copy of the
foregoing Motion to Disburse Unclaimed Monies was served by first class mail, postage,
prepaid, by hand delivery, and/or electronic case filing system to:

US. Attorney
Western District of Kentucky
717 West Broadway
Louisville, KY 40202 -

Date: Y/ 50/2027 PLA Geo

Charles Lyons, Claimant
416 Pear Orchard Rd NW,
Elizabethtown, KY 42701
(502) 418-4612
